DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is missing a transitional phrase (e.g. a system "comprising").
 	Claims 3-9, 11, 13-15, 18-20, 30 are directed to the device external to the body of the patient.  However, this external device was merely recited as functional context for limiting the structural configuration of the system of two or more IMDs, and has not been actually positively recited (see claim 1).  It is unclear if the system actually further comprises the external device, since it has not been positively recited as a system element.  Examiner suggests reciting that the system further comprises the device "configured to be" external to a body of a patient.  Note that this also includes a "configured to be external" phrase so as to avoid a potential 101 issue.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-9, 11, 13-15, 18-20, 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 	Claims 3-9, 11, 13-15, 18-20, 30: Fail to further limit the subject matter, since the recited features do not further limit the capability of the two or more IMDs to establish a wireless link with an external device.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15, 19-27, 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2011/0196451).

    PNG
    media_image1.png
    390
    405
    media_image1.png
    Greyscale

 	Regarding claims 1, 3-8, Hill discloses the same invention as claimed (Figure 1 shown above for example), including a system of two or more implantable medical devices configured to establish an intra-body wireless communication link with each other while the two or more implantable medical devices are implanted in the body of the patient (Figure 1; abstract; Paragraphs 13, 14, 19) and to coordinate therapy through the communication link between each other (Paragraphs 29, 31, 34, 39) based on one or more physiological parameters of the patient sensed by at least one of the two or more implantable medical devices (Paragraphs 14-16).  For clarity of record, Examiner notes that devices "implanted" in the body of the patient are functional context for the structural configuration of the system of two or more IMDs.
	Regarding claim 2, Hill discloses the two or more IMDs are configured to share data processing through the communication link between each other (Paragraphs 29, 31, 34, 39).
 	Regarding claims 3-8, assuming the claimed system does further comprise the external device, Hill discloses external coordination of therapy and monitoring including aggregation of data and providing data to another diagnostic system and treatment recommendation (Paragraphs 19-20).
 	Regarding claim 9, Hill discloses the two or more IMDs are configured to share data processing load through the wireless communication link with the external device (Paragraphs 34, 39; data processing can be shared with any device in the network including external devices).
 	Regarding claim 10, Hill discloses at least one of the two or more IMDs is configured to be one of: (a) placed in one of a plurality of low power modes, and (b) brought from the one of the plurality of low power modes into an active mode based upon a signal from the external device (Paragraph 37; scheduler function can be shared with any device in the network including external devices).
 	Regarding claim 11, Hill discloses the system is scalable and includes at least an additional IMD as recited (Figure 1; Paragraph 26).
 	Regarding claim 12, Hill discloses the system automatically adapts to activation, deactivation, addition, or removal of an IMD as recited (Paragraphs 26, 27).
 	Regarding claim 13, Hill discloses the at least one wireless link includes a wireless power supply link (Paragraphs 18-21: external device may recharge IMDs), and high-speed and low-speed data links (Paragraphs 21, 33).
 	Regarding claims 14-15, Hill discloses uplinking and downlinking as recited (Paragraphs 19-21, 33, 55-57).
 	Regarding claims 19-20, Hill discloses communicating with time-division multiplexing and different addresses as recited (Paragraphs 49, 57, 58).
 	Regarding claim 21, Hill discloses a closed-loop system in which the IMDs may operate independently of the external device as recited (Figure 2; Paragraphs 27, 29; cardiac stimulator system can operate independently of external monitoring devices).
 	Regarding claim 22, Hill discloses conventional IMDs, including leadless devices, which would have a volume of less than about 4 cm3 as recited (Figure 2; Paragraphs 4, 15, 18, 29).
 	Regarding claims 23-24, Hill discloses conventional IMDs including pacemakers and neurostimulators which would include different reprogrammable channels configured to sense or stimulate as recited (Paragraphs 14-15, 20-21, 29; "up to 32" is considered an upper limit).
  	Regarding claims 25-26, Hill discloses security and encryption as recited (Paragraphs 33, 57).
 	Regarding claim 27, Hill discloses the IMDs are operable to read signals from nerve tissue and process the signals to provide outputs to control an electronic device (Paragraph 15: neurostimulator).
 	Regarding claims 31-32, Hill discloses the IMDs are not limited to any specific type or combination of implantable devices and thus includes reconfigurability into any stimulation or sensing modes according to capabilities of each implantable device (Paragraphs 15-16).  The Office takes Official Notice that monopolar and bipolar stimulation modes, and differential and single-ended sensing modes, are all well-known and conventional stimulation and sensing modes used in various implantable devices.
 	Regarding claim 33, Hill discloses a wired communication link as recited (Paragraph 29, end: network may include lead-based as well as leadless devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2011/0196451) in view of Nurmikko (US 2014/0094674).
 	Regarding claim 16, Hill does not disclose modulating the power link to transmit data.  However, Nurmikko teaches modulating a power link to transmit data (Paragraph 93), in order to transmit data without needing an additional transmitter/receiver.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hill as taught by Nurmikko to include modulating a power link to transmit data as recited, in order to transmit data without needing an additional transmitter/receiver.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2011/0196451) in view of Wheeler (US 2016/0331973).
 	Regarding claim 17, Hill does not disclose the low and high speed data links are provided in a single signal.  However, Wheeler teaches providing low and high speed data links on a single signal through a backscatter technique (Paragraph 33), in order to transmit data without needing an additional transmitter/receiver.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hill as taught by Wheeler to include a single data signal as recited, in order to transmit data without needing an additional transmitter/receiver.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2011/0196451) in view of Haubrich (US 2008/0046037).
 	Regarding claim 18, Hill does not disclose identifying IMDs based on timing as recited.  However, Haubrich teaches identifying transmitting devices in an implantable network of devices based on timing (Paragraph 32), in order to determine which IMD transmitted a signal.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hill as taught by Haubrich to include determining timing of receipt of a signal as recited, in order to determine which IMD transmitted a signal.

Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2011/0196451) in view of Arent (US 6,358,202).
 	Regarding claims 28-29, Hill does not disclose reading neural signals from the patient to control another computer system as recited.  However, Arent teaches brain-machine interfaces are commonly known, in order to allow a prosthetic device or computer system to be controlled by reading neural signals from a patient's brain (abstract; Figure 1).  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Hill as taught by Arent to include a brain-machine interface as recited, in order to allow a prosthetic device or computer system to be controlled by reading neural signals from a patient's brain.
 	Regarding claim 30, the system of Hill is configured to receive inputs from any device in the network, including an additional computer system as recited (Figure 1; Paragraphs 19-20).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Acquista (US 2014/0275849), Arent (US 6,358,202; cited above), Burnes (US 2004/0088027), Hill (US 2008/0046038), Linberg (US 2003/0041866), Masoud (US 2016/0330573), Melodia (US 2018/0027077), Rao (US 2008/0129465) show networked IMDs with networked external devices.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792